DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/806,345 filed on 03/02/2020 is presented for examination. Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statements dated 03/03/2020 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 2019/0363557) (Hereinafter, Maguire) in view of Sur et al. (US 2017/0112196). 
With respect to claims 1, 6, 10 and 16, Maguire discloses a shipping container configured to charge a plurality of power supplies associated with a plurality of delivery devices (Fig. 15/16), the container comprising: at least one tray (Para. # 0058: modular or multiple shelf units 42), the tray comprising: at least one first charging interface, the first charging interface (Para. # 0059, 0066, and Figs. 23/24: charging elements or circuitries) configured to provide energy to the plurality of power supplies to charge the power supplies (Par. # 0068: multiple charging/powering system).

    PNG
    media_image1.png
    558
    618
    media_image1.png
    Greyscale

MAGUIRE, however, does not expressly disclose a plurality of aerosol delivery devices.
 However, Sur el al. (Hereinafter Sur) discloses a plurality of aerosol delivery devices (Para. # 0001; Figs. 1 and 2). The aerosol delivery device equipped with a heating element controllable to activate and vaporize components of an aerosol precursor composition, a power source connected to and configured to provide power to an electrical load that includes the heating element, and an induction receiver connected to 

    PNG
    media_image2.png
    556
    756
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to have incorporated the use of the different embodiments of the Maguire charging and storage devices at the time of the invention to add or incorporate or use the multiple electronic device include an aerosol delivery unit to the electronic device charging of Maguire in view of Sur for the for the benefit of continued aerosol use by being powered or recharged when the power supply diminished at the result of repeated use without going into a complicated system or a separate recharging unit that is not convenient as a portable device. The charger for the aerosol delivery includes an induction transmitter and a transmitter coupling device capable of being recharged/charge multiple aerosol units in a shelf or modular storing devices for simultaneously recharge multiple units.
With respect to claim 2, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Maguire further discloses wherein the tray comprises a plurality of first charging interfaces, the plurality of first charging interfaces configured to provide energy to respective ones of the plurality of power supplies (Para. # 0012 and 0061).  
With respect to claims 3, 4 and 19-20, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Maguire further discloses wherein the at least one tray includes a plurality of compartments, the plurality of compartments configured to receive respective ones of the plurality of power supplies (Fig. 13, multiple compartments 42; Fig. 16, shelve or compartment 80).  
With respect to claims 5, 10 and 11-13, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Sur further discloses wherein the at least one first charging interface is configured to wirelessly charge the plurality of power supplies (Para. # 0063-0065: inductive charging or wireless charging using transmitter coupling device and a resonant receiver for a wireless charging capability, including indicators, such as audio indicator, haptic indicator or visual LED: para. # 0040).  
With respect to claim 6, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Sur further discloses wherein the at least one first charging interface is configured to charge the plurality of power supplies via one or more physical connections (Para. # 0038/0068: recharging using wall outlet and wired elements, such as USB).  
With respect to claims 7-9, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Maguire further discloses comprising at least one local power storage unit, wherein the at least one first charging interface is configured to electrically couple to the at least one local power storage unit (Fig. 23/24: interface first 102 for connection or the second or third connections for each corresponding charge interfaces).  
With respect to claims 14-16, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Maguire further discloses further comprising a container controller configured to control power delivery to the plurality of power supplies (Para. # 0057/0068: controller or control access).  
With respect to claims 17 and 18, the combined references of Maguire and Sur disclose the shipping container configured to charge a plurality of power supplies as described above, Sur further discloses wherein the at least one tray includes a liner configured to reduce shock and/or vibration delivered to the plurality of power supplies during shipping (Para. # 0052-0053: prevent inadvertent or unexpected overpowering).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859